DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4 are objected to because they are replete with informalities, for example:  
Claim 1, line 2, the recitation “with fluid inlet” should read –with a fluid inlet--.
Claim 1, line 2, the recitation “the apparatus” should read –the microfluidic flow rate regulator apparatus--.
Claim 1, line 3, the recitation “magnetically nut” should read –magnetic nut--.
Claim 1, line 4, the recitation “that embedded” should read –that is embedded--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 are replete with errors that create unclarity.  For example:
Claim 1 recites the limitation "the outer thread" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the engagement" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the different geometrical shapes” in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner requests review of the claims to correct any language that is inconsistent or is unclear and to better comply with 35 U.S.C. 112(b).

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Martinez (US 3774878), Yee (EP 1471264), Agfa-Gevaert (GB 2021237), and Cheng et al. (CN 112377671) were considered most pertinent to applicant’s disclosure.
The prior art discloses an axially adjustable core in a sleeve, which is adjusted by an exteriorly arranged magnet actuator. None of the prior art disclose the combination of the magnetic nut being screwed on the outer thread of the spiral sleeve; and wherein at the engagement between the spiral sleeve fluid outlet inner wall and the polished fine core outer wall, will form a length-adjustable annular channel with a very thin gap for the fluid flows to pass through.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3355140, US 20040051065, US 20140107589, US 20030221616, US 5069239, and WO 0055532 also disclose related magnet actuated valves in sleeves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753